DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 objected to because of the following informalities:
Regarding claims 1, 13, and 19:
	The limitation “a second portion of the making fitting” should be “a second portion of the male fitting”
	The limitation “a second portion of a multi-piece nut” should be “a second portion of the multi-piece nut”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkitt (Patent No. US 3,224,796).
As to claim 1, Burkitt discloses a method for installing a pass-through bulkhead seal fitting (figs. 1-5), comprising: 

 disposing a second portion of the male fitting 10 (fig. 1) around the one or more wires; 
joining the first portion of the male fitting to the second portion of the male fitting such that the one more wires run axially through the joined first portion of the male fitting and the second portion of the male fitting (figs. 3-5); 
disposing a first portion of a multi-piece nut 25 (fig. 2) around the one or more wires; 
disposing a second portion of a multi-piece nut 25 (fig. 2) around the one or more wires; 
joining the first portion of the multi-piece nut to the second portion of the multi-piece nut (figs. 3-4); and 
coupling the joined first portion of the multi-piece nut and the second portion of the multi-piece nut onto the joined first portion of the male fitting and the second portion of the male fitting (figs. 3-4).  
As to claim 2, Burkitt discloses that the coupling comprises threading the joined first portion of the multi-piece nut and the second portion of the multi-piece nut onto the joined first portion of the male fitting and the second portion of the male fitting (figs. 1-4).  
As to claim 3, Burkitt discloses inserting the joined first portion of the male fitting and the second portion of the male fitting through a hole in a bulkhead (figs. 3-4).  
As to claim 4, Burkitt discloses that the joined first portion of the male fitting and the second portion of the male fitting include a radially extending flange 11, and wherein the radially-extending flange is positioned on a first side of the bulkhead (figs. 1-4).  
As to claim 5, Burkitt discloses that the joined first portion of the multi-piece nut and the second portion of the multi-piece nut are positioned on a second side of the bulkhead (figs. 3-4).  
As to claim 6, Burkitt discloses that the coupling comprises contacting the first side of the bulkhead with the radially extending flange, and the contacting the second side of the bulkhead with the joined first portion of the multi-piece nut and the second portion of the multi-piece nut (figs. 3-4).
As to claim 7, Burkitt discloses that the first portion of the male fitting and the second portion of the male fitting are joined along an axial length thereof (figs. 3-4).  
As to claim 8, Burkitt discloses disposing a sealant 33, 34, 45 (figs. 3-4) within the joined first portion of the male fitting and the second portion of the male fitting.  
As to claim 9, Burkitt discloses that joining the first portion of the male fitting to the second portion of the male fitting comprises aligning indexing features 14, 15 on the first portion of the male fitting to the second portion of the male fitting (fig. 1).  
As to claim 10, Burkitt discloses that joining the first portion of the multi-piece nut to the second portion of the multi-piece nut comprises engaging one or more interlocks 14, 15 of the first portion of the multi-piece nut to the second portion of the multi-piece nuts (fig. 2).  
As to claim 11, Burkitt discloses that the one or more interlocks comprise clips (fig. 2; col. 1 lines 61-65 discloses a tongue and notch that fit and mate properly together).  .  
 As to claim 13, Burkitt discloses a method for installing a pass-through bulkhead seal fitting (figs. 1-5), comprising: 
disposing a first portion of a male fitting 10 (fig. 1) around one or more wires; 
disposing a second portion of the male fitting 10 (fig. 1) around the one or more wires; 
joining the first portion of the male fitting to the second portion of the male fitting such that the one more wires run axially through the joined first portion of the male fitting and the second portion of the male fitting (figs. 3-4);  13 5608090_1Attorney Docket No.: 15-1705-US-CNT (BOCO/0229USC01) 
inserting the joined first portion of the male fitting and the second portion of the male fitting through an opening formed in a bulkhead (figs. 3-4); 
contacting the bulkhead with the radially extending flange 11 (figs 1, 3-4) of the joined first portion of the male fitting and the second portion of the male fitting; 
disposing a first portion of a multi-piece nut 25 (fig. 2) around the one or more wires; 
disposing a second portion of a multi-piece nut 25 (fig. 2) around the one or more wires; 
joining the first portion of the multi-piece nut to the second portion of the multi- piece nut by engaging a clip 15 of the first portion of the multi-piece nut with a retainer opening 14 of the second portion of the multi-piece nut (fig. 2; col. 1 lines 61-65 discloses a tongue and notch that fit and mate properly together); 
threading the joined first portion of the multi-piece nut and the second portion of the multi-piece nut onto the joined first portion of the male fitting and the second portion of the male fitting (figs. 3-4); and 
securing the joined first portion of the male fitting and the second portion of the male fitting in the opening formed in the bulkhead (figs. 3-4).  
As to claim 14, Burkitt discloses that the joined first portion of the male fitting and the second portion of the male fitting include a radially extending flange 11, and wherein the radially-extending flange is positioned on a first side of the bulkhead (figs. 1-4).  
As to claim 15, Burkitt discloses that the joined first portion of the multi-piece nut and the second portion of the multi-piece nut are positioned on a second side of the bulkhead (figs. 3-4).  
As to claim 16, Burkitt discloses that the first portion of the male fitting and the second portion of the male fitting are joined along an axial length thereof (figs. 3-4).  
As to claim 17, Burkitt discloses that joining the first portion of the multi-piece nut to the second portion of the multi-piece nut comprises engaging one or more interlocks 14, 15 of the first portion of the multi-piece nut to the second portion of the multi-piece nuts (fig. 2).  
As to clainm 18, Burkitt discloses that the one or more interlocks comprise clips (fig. 2; col. 1 lines 61-65 discloses a tongue and notch that fit and mate properly together).  
As to claim 19, Burkitt discloses a method for installing a pass-through bulkhead seal fitting (figs. 1-5), comprising: 
disposing a first portion of a male fitting 10 (fig. 1) around one or more wires; 
disposing a second portion of the making fitting 10 (fig. 1) around the one or more wires; 
joining the first portion of the male fitting to the second portion of the male fitting such that the one more wires run axially through the joined first portion of the male fitting and the second portion of the male fitting (figs. 3-4), the joining comprising aligning indexing features 12 and 13, 14 and 15 (fig. 1) on the first portion of the male fitting to the second portion of the male fitting; 
inserting the joined first portion of the male fitting and the second portion of the male fitting through an opening formed in a bulkhead (figs. 3-4); 
disposing a first portion of a multi-piece nut  25 (fig. 2) around the one or more wires; 
disposing a second portion of a multi-piece nut 25 (fig. 2) around the one or more wires;
joining the first portion of the multi-piece nut to the second portion of the multi- piece nut (figs. 3-4); 
threading the joined first portion of the multi-piece nut and the second portion of the multi-piece nut onto the joined first portion of the male fitting and the second portion of the male fitting (figs. 1-4); 
securing the joined first portion of the male fitting and the second portion of the male fitting in the opening formed in the bulkhead (figs. 3-4); 
introducing a sealant 33, 34, 45 (figs. 3-4) into the joined first portion of the male fitting and the second portion of the male fitting while secured in the bulkhead.  
As to claim 20, Burkitt discloses that the first portion of the male fitting and the second portion of the male fitting are joined along an axial length thereof (figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkitt (Patent No. US 3,224,796) in view of Gross, III (Patent No. US 9,106,012).
As to claim 12, Burkitt does not disclose engaging a detent that is formed on the first portion of the multi-piece nut with a ridge formed on the first portion of the male fitting.  
Gross discloses a detent 42, 52 and a ridge 51 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have bulkhead seal fitting of Bukitt have a detent that is formed on the first portion of the multi-piece nut with a ridge formed on the first portion of the male fitting as similarly taught by Gross in order to prevent further rotation once the nut and the fitting are fully threaded onto each other.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clayton et al. (Patent No. US 5,406,032) discloses a two piece nut and fitting with clips.
Jaenichen (Patent No. US 625, 448) discloses a two piece nut and fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847